DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on January 15, 2022 is acknowledged.

Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2022.

Therefore, after the election, claims 6-7 are withdrawn, and claims 1-5 are pending for examination as filed February 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, the preamble refers to preparing a “nanocomposite material” however, the body of the claim has no reference to forming a nanocomposite material, where a general flat or curved surface substrate can be used, and there are no requirements as to thicknesses or widths, etc. to provide something in a “nano” form, so there is no indication as to what would be “nanocomposite”.  Therefore, it is unclear as to what would encompassed by a nanocomposite material.  For the purpose of examination, it is understood that a process as claimed in the body of the claim or if the product resulting has a feature that can be considered “nano”, this will provide what can be considered a nanocomposite material to the extent claimed, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 1, “network-type” is confusing as “type” renders the term indefinite.  Note MPEP 2173.05(b)(III)(E). For the purpose of examination, anything that can be considered like a network is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter
Claim 3, the coating speed is unclear – is this feed rate of coating thickness? Relative speed between and applicator and the substrate?  Something else?  For the purpose of examination, it is understood that any process that would have a speed that can correspond to that claimed in any form would meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.

The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Carnahan et al (US 2014/0326697) in view of EITHER Kulkarni et al (US 2016/0009928) OR Shibata (US 7172822).
Claim 1: Carnahan describes preparing a material plated with a network type metal layer through a self-cracked film, where the plated network can be a nano netwark of interconnected nanowires (so can be considered a nanocomposite material, for example) (note 0006, 0049-0053, figures 1, 2), where the self-cracked film is formed by applying a coating solution on a substrate having a flat surface, for example, and after the applying, drying to form the self-cracks having random crack directions and sizes on the surface of the substrate (note figure 2, 0031-0032, 0040, 0056, 0080, note the random directions and sizes, and flat surface shown in figure 2, and note 0092).  Thereafter, electroless metal plating can be provided on a surface of the substrate with the cracked film, where the plating goes in the cracks to form a network (note 0026, 
As to the cracked film being formed of silica, Carnahan teaches a variety of materials can be used, including ceramics in general including metal oxides (such as TiO2) and glass, and semiconductor materials, but does not specifically say using silica (note 0031-0032, 0056, 0080).
Further using Kulkarni, Kulkarni describes how a substrate can be provided with a silica self-cracking film formed by applying a silica coating solution on a substrate and after the applying, drying to form silica self-cracks having random crack directions and sizes on the surface of the substrate (film with self-cracks), where further material can be provided into the cracks, and the self-cracked film later removed (note figures 1, 2, 0102, 0121, 0067-0069, 0077-0079, 0084), which can be similarly used to other oxides such as TiO2 (note 0098). The substrate can be flat (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan to use a silica coating solution to form a silica self-cracking film as the self-cracking film as suggested by Kulkarni with an expectation of predictably acceptable results, since Carnahan indicates how the self-cracking film can be made with ceramics including metal oxides, etc. from a solution deposition, and Kulkarni would show that SiO2 as well as TiO2 can be similarly used to form a self-cracking film by applying a silica coating solution on a substrate and after the applying, drying to form silica self-cracks having random crack directions and sizes on the surface of the substrate (film with self-cracks) on a flat substrate, where further material can be provided into the cracks, and the self-cracked film later 
Further using Shibata, Shibata describes how a substrate can be provided with a silica self-cracking film formed by applying a silica coating solution on a substrate and after the applying, drying to form silica self-cracks having random crack directions and sizes on the surface of the substrate (film with self-cracks), where further material can be provided into the cracks (note figures 1, column 2, lines 20-40, column 4, lines 40-50,  with irregular network pattern that would mirror the cracks with a range of line sizes, so random crack directions and sizes understood, and also note figure 3, column 3, lines 5-10, with materials including metal oxide, semiconductor, etc.  applied by sol-gel or fine particles in a wet method, note column 5, lines 35-65, column 6, lines 25-50, with sol-gel solution applied and dried to crack – where column 28, lines 25-45, shows sol-gel application of coating from solution understood to from a silica coating from the materials and cracking on drying, and when using fine particles in liquid and drying, where the fine particles can be SiO2 or TiO2, note column 10, lines 5-20, and the cracks can be filled by electroless plating, note column 28, lines 35-45, column 14, lines 45-68, column 15, lines 5-35). Shibata also notes a conventional flat (plate) structure substrate (column 11, lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan to use a silica coating solution to form a silica self-cracking film as the self-cracking film as suggested by Shibata with an expectation of predictably acceptable results, since Carnahan indicates how the self-cracking film can be made with ceramics including metal oxides, etc. from a solution deposition, and Shibata would show that SiO2 as well as TiO2 can be similarly .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carnahan in view of EITHER Kulkarni OR Shibata as applied to claim 1 above, and further in view of  Ebneth et al (US 4481249) and Steiner, III et al (US 2013/0072077).
Claim 2: As to coating a carbon fiber substrate, Carnahan makes a conductive film from the metal giving a transparent conductor (0006-0007), where a variety of substrates can be coated (oo31).  Ebneth further describes how carbon fibers can be desired to be made conductive by being metallized (since article of these materials becomes conductive), and can be electrolessly plated with nickel, copper, etc, for example to give metallized carbon fibers (note abstract, column 1,lines 40-55, column 2, lines 5-15 and 40-65).  Additionally, Steiner describes how silica coatings can be provided on carbon fibers using a silica solution (sol-gel, for example), and where cracking of the applied coating is observed (0113-0116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan in view of EITHER Kulkarni OR Shibata to provide the application process on carbon fibers as suggested by Ebneth and Steiner with an expectation of providing a desirable conductive coating on carbon fibers, because Carnahan indicates a variety of substrates can be used and a transparent conductive coating provided, and Ebneth would show that carbon fibers can .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carnahan in view of EITHER Kulkarni OR Shibata as applied to claim 1 above, and further specifically in view of Kulkarni.
Claim 3: As to the applying at the claimed coating speed and drying temperature, Kulkarni notes drying temperatures of 220-353 K (approx. -53 to 80 degrees C), overlapping the claimed range (0084). Kulkarni also notes crackle width can vary due to drying temperature (0086). Kulkarni further describes that when applying the cracking film, density of crackle patterns is controlled by spin coating speed, with higher density at higher speed (0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan in view of EITHER Kulkarni OR Shibata to optimize the drying temperature from the range of -53 to 80 degrees C as suggested by Kulkarni to help control crackle (crack) width as discussed above, giving a value in the claimed range. Note In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  And, it further would have been suggested to optimize the coating speed of the of the cracking solution application with using spin coating, for example, as suggested by Kulkarni to help control density of crackle patterns as discussed above, giving a value in the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the disclosure applicant refers to benefits for the speeds and temperature, however, no showing has been made commensurate in scope to what is claimed, where a variety of solutions could be used, and coating speeds measured in a variety of ways depending on how the coating applied, and applicant’s testing is on a specific carbon fiber that is not claimed, and it is not clear that the same results would occur on other possible substrates, with other solutions or with other deposition forms.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carnahan in view of EITHER Kulkarni OR Shibata as applied to claims 1 above, and further in view of  Tubergen et al (US 4592929).
Claim 4: As to the plating time, Carnahan describes how the network of metal formed in the cracks can be of different thickness (note 0059 describing 70 nm thickness, 0077 describing 0.5 micron thick, for example). Tubergen describes how electroless plating, such as of copper or nickel, conventionally has a contact (plating) time dependent on the desired thickness (column 8, line 65 through column 9, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan in view of EITHER Kulkarni OR Shibata to optimize plating time as suggested by Tubergen to help control thickness, to give a desirable thickness for the specific article desired, giving a value in the claimed range, since Carnahan describes how different metal thickness can be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the disclosure applicant refers to benefits for the plating time, however, no showing has been made commensurate in scope to what is claimed, where a variety of plating solutions could be used and a variety of thicknesses of metal applied, and applicant’s testing is on a specific carbon fiber that is not claimed, and it is not clear that the same results would occur on other possible substrates with other solutions or thicknesses.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carnahan in view of EITHER Kulkarni OR Shibata as applied to claim 1 above OR as provided by Carnahan in view EITHER Kulkarni OR Shibata, further in view of Ebneth and Steiner as applied to claim 2 above, and further in view of  Moon et al (US 2013/0273460).
Claim 5: As to the etching concentration and time using an etching solution, as discussed for claim 1, Carnahan indicates etching can be used to provide the removal of the cracking film.  Furthermore, Moon teaches an etching solution that can be used to remove silica (and also leave carbon) includes using 10-30% HF, NaOH or KOH etching solution for about 12-36 hours to remove silica and the concentration can be controlled to remove materials faster when concentration increased (0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carnahan in view of EITHER In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the disclosure applicant refers to benefits for the concentration and time, however, no showing has been made commensurate in scope to what is claimed, where a variety of etching solutions could be used, with no limit as to the etching material and no limit as to silica thickness, and applicant’s testing is on a specific carbon fiber with a specific KOH that is not claimed, and it is not clear that the same results would occur on other possible substrates or a variety of silica thickness with other possible etching materials like NaOH, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718